DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate 
Claim 15 recites the limitation “wherein the first contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the first region, and wherein the second contact plug and one of the second insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the second regions” in lines 28-33. The limitation was not described in the specification as originally filed and constitutes new matter. The specification of the instant application only describes a contact plug on one side of a gate structure, not disposed from both sidewalls of a gate structure. For examination purposes, the limitation is considered as a first contact plug and one of the first insulation structures are sequentially disposed from a sidewall of the gate structure; a second contact plug and one of the second insulation structures are sequentially disposed from a sidewall of the gate structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure” in lines 17-18. It is not clear which contact plug of “a contact plug between the gate structure and each of the first insulation structure” in line 9 of claim 1 is disposed from the sidewalls of the gate structure. And it is not clear how one contact plug can be disposed from both sidewalls of a gate structure. For examination purposes, the limitation is considered as a contact plug and one of the first insulation structures are sequentially disposed from a sidewall of the gate structure.
Claim 15 recites the limitation “wherein the first contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the first region, and wherein the second contact plug and one of the second insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the second regions” in lines 28-33. It is not clear which first contact plug of “a first contact plug between the gate structure and each of the first insulation structure” in line 10 of claim 15 is disposed from the sidewalls of the gate structure. It is not clear which second contact plug of “a second contact plug between the gate structure and each of the first insulation structure” in lines 15-16 of claim 15 is disposed from the sidewalls of the gate structure. And it is not clear how one contact plug can be disposed from both sidewalls of a gate structure. For 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marella (Marella et al., Optimization of FinFET-based circuits using a dual gate pitch technique, ICCAD, 2015) in view of Zhu (US 2016/0268392).
Regarding claim 1, Marella discloses, in FIGS. 1 and 3(a) and in related text, a semiconductor device, comprising: 
a plurality of active fins (horizontal lines in pull-up/down transistors) in a substrate, wherein each of the plurality of active fins protrudes from a substrate, and extends in a first direction; 
a gate structure (vertical lines in pull-up/down transistors) on the active fins, the gate structure extending in a second direction perpendicular to the first direction to cross over the active fins (see Marella, pages 1-2).
Marella does not explicitly disclose 
a plurality of first insulation structures extending in the second direction in parallel with the gate structure, the first insulation structures being spaced apart from both sides in the first direction of the gate structure, respectively; and 

wherein the gate structure is formed in plurality with only one each being formed between two adjacent ones of the first insulation structures with the two adjacent ones of the first insulation structures having a same structure, not disposed at ends of the active fins and penetrating through the active fins, 
wherein lower surfaces of the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the first insulation structures and the gate structure are coplanar with each other, and 
wherein the contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure.
Zhu teaches a first insulation structure (1003, 1046) extending in second direction (into FIG. 21) in parallel between a pair of adjacent gate structures (including gate electrode 1040), and spaced apart from the gate structures in first direction (horizontal direction in FIG. 21), and penetrating through active fin (F) (see Zhu, FIG. 21, [0039], [0055], [0059]). Since Marella discloses multiple (n and (n+1)) gate structures in parallel, Zhu together with Marella teaches a plurality of first insulation structures extending in the second direction in parallel with the gate structure, the first insulation structures being spaced apart from both sides in the first direction of the gate structure, respectively, wherein the gate structure is formed in plurality with only one each being formed between two adjacent ones of the first insulation structures with the two adjacent ones of the first insulation structures having a same structure, not disposed at ends of the active fins and penetrating through the active fins.

Marella and Zhu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Zhu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include a plurality of first insulation structures extending in the second direction in parallel with the gate structure, the first insulation structures being spaced apart from both sides in the first direction of the gate structure, respectively; and a contact plug between the gate structure and each of the first insulation structures, wherein the gate structure is formed in plurality with only one each being formed between two adjacent ones of the first insulation structures with the two adjacent ones of the first insulation structures having a same structure, not disposed at ends of the active fins and penetrating through the active fins, wherein lower surfaces of the first insulation structures are lower than lower surfaces of the 
Regarding claim 2, Marella in view of Zhu teaches the device of claim 1.
Zhu teaches an impurity region between the gate structure (including gate electrode 1040) and each of the first insulation structures (1046, 1003), wherein the contact plug (1048) contacts the impurity region (1026 or 1032) (see Zhu, FIG. 21, [0049], [0051], [0060]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Marella in view of Zhu teaches the device of claim 1.
Zhu teaches wherein an upper surface of the contact plug (1048) is coplanar with the upper surfaces of the first insulation structures (1046, 1003) and the gate structure (including gate electrode 1040 and nitride layer 1042) (see Zhu, FIGS. 17 and 21, [0056], [0060]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Marella in view of Zhu teaches the device of claim 1.
Zhu teaches wherein the contact plug (1048) is spaced apart from a side of each of the first insulation structures (1046, 1003) and the gate structure (including gate 
Regarding claim 5, Marella in view of Zhu teaches the device of claim 1.
Zhu teaches wherein each of the active fins (F) includes a recess between each of first insulation structures and the gate structure, and a first epitaxial pattern (1026 or 1032) serving as an impurity region is formed in the recess (see Zhu, FIG. 21, [0047]- [0052]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Marella in view of Zhu teaches the device of claim 5.
Zhu teaches wherein the first epitaxial pattern includes a silicon germanium doped with p-type impurities (see Zhu, [0047]-[0049]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Marella in view of Zhu teaches the device of claim 5.
Zhu teaches wherein the first epitaxial pattern includes silicon doped with n-type impurities (see Zhu, [0051]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. 
Regarding claim 9, Marella in view of Zhu teaches the device of claim 1.
Zhu teaches first spacers (1038) on sidewalls of the gate structure (including gate electrode 1040); and second spacers (1038) on sidewalls of the first insulation structures (1046) (see Zhu, FIGS. 17-21, [0055]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and to construct the gate structure with gate replacement process (see Zhu, [0053]).
Regarding claim 10, Marella in view of Zhu teaches the device of claim 9.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Zhu, and further in view of Yuan (US 2012/0139062).
Regarding claim 8, Marella in view of Zhu teaches the device of claim 1.
Marella and Zhu do not explicitly disclose or teach wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage. 
Yuan teaches wherein the gate structure includes a gate insulation pattern (11), a conductive pattern (12), an electrode pattern (13) and a hard mask (14) sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage (see Yuan, FIG. 12, [0062]-[0063], [0065], [0069], [0073]).
Marella and Yuan are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Yuan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage, as taught by Yuan, in order to form a functioning .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Zhu, and further in view of Chang (US 2017 /0076989).
Regarding claim 11, Marella in view of Zhu teaches the device of claim 9.
Zhu teaches the first spaces and the second spacers (1038) of dielectric material (see Zhu, [0055]). Zhu does not explicitly teaches wherein the first and second spacers include silicon nitride or silicon oxynitride.
Chang teaches wherein the first and second spacers (112) include dielectric material such as silicon nitride or silicon oxynitride (see Chang, FIG. 10, [0019]). 
Marella and Chang are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein the first and second spacers include silicon nitride or silicon oxynitride, as taught by Chang, because it is simple substitution of one known element for another to obtain predictable results (as dielectric spacers). See MPEP § 2143. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Zhu, and further in view of Zhu (US 2009/0127626, hereinafter Zhu’626).
Regarding claim 12, Marella in view of Zhu teaches the device of claim 1.

Zhu’626 teaches wherein each of the first insulation structures includes an insulation material (70, silicon nitride) for applying a tensile stress or an insulation material (80, silicon glass) for applying a compressive stress (see Zhu’626, FIG. 8B, [0123]).
Marella and Zhu’626are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Zhu’626because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress, as taught by Zhu’626, in order to enhance performance of MOSFET (see Zhu’626, [0002]-[0004]).
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marella (Marella et al., Optimization of FinFET-based circuits using a dual gate pitch technique, ICCAD, 2015) in view of Liaw (US 2016/0020210), Zhu (US 2016/0268392) and Zhu (US 2009/0127626, hereinafter Zhu’626).
Regarding claim 15, Marella discloses, in FIGS. 1 and 3(a) and in related text, a semiconductor device, comprising: 

a plurality of active fins (horizontal lines) in the first region and the second region, wherein each of the plurality of active fins protrudes from a substrate, and extends in a first direction; 
a gate structure (vertical lines) on the active fins in the first and second regions, the gate structure extending in a second direction perpendicular to the first direction to cross over the active fins; wherein the gate structure is formed in plurality (see Marella, pages 1-2).
Marella does not explicitly disclose
a plurality of first insulation structures extending in the second direction in parallel with the gate structure formed in the first region, the first insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the first region, respectively; 
a first contact plug between the gate structure and each of the first insulation structures; 
a plurality of second insulation structures extending in the second direction in parallel with the gate structure formed in the second region, the second insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the second region, respectively; and 
a second contact plug between the gate structure and each of the second insulation structures, 

wherein the gate structure is formed with only one each being formed between two adjacent ones of the merged insulation structures, 
wherein lower surfaces of all the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the merged insulation structure and the gate structure are coplanar with each other, and 
wherein the first insulation structures include a first material and the second insulation structures include a second material different from the first material, 
wherein the first contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the first region, and 
wherein the second contact plug and one of the second insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the second regions.
Liaw teaches wherein an end portion in the second direction of one of the first insulation structures contacts an end portion in the second direction of one of the second insulation structures, and the first and second insulation structures are merged into one merged insulation structure (224) crossing over both of the first and second regions (102, 104) (see Liaw, FIG. 5A, [0015], [0034]. Note that pull-up/down circuits are commonly implemented with PMOS/NMOS transistors).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include wherein an end portion in the second direction of one of the first insulation structures contacts an end portion in the second direction of one of the second insulation structures, and the first and second insulation structures are merged into one merged insulation structure crossing over both of the first and second regions, as taught by Liaw, in order to place first and second regions next to each other and provide isolation region separating from other circuits (see Liaw, FIG. 5A, [0015], [0033]).
Zhu teaches an insulation structure (1003, 1046) extending in second direction (into FIG. 21) in parallel between a pair of adjacent gate structures (including gate electrode 1040), and spaced apart from the gate structures in first direction (horizontal direction in FIG. 21) (see Zhu, FIG. 21, [0039], [0055], [0059]). Since Marella discloses multiple (n and (n+1)) first gate structures and second gate structures in parallel, Zhu together with Marella teaches a plurality of first insulation structures extending in the second direction in parallel with the gate structure formed in the first region, the first insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the first region, respectively; a plurality of second insulation structures extending in the second direction in parallel with the gate structure formed in the second region, the second insulation structures being spaced apart from both sides 
Zhu also teaches a contact plug (1048) between gate structure (including gate electrode 1040) and insulation structure (1046, 1003); wherein lower surface of insulation structure (1046, 1003) is lower than lower surface of active fin (F), upper surface of insulation structure and gate structure are coplanar with each other, wherein the contact plug and the insulation structures are sequentially disposed from each of both sidewalls of the gate structure on active fin (see Zhu, FIG. 21, [0039], [0059]-[0060]: contact plug 1048 and insulation structure 1046/1003 are sequentially disposed from a sidewall of gate structure including gate electrode 1040).
Thus Zhu teaches a first contact plug between the gate structure and each of the first insulation structures; a second contact plug between the gate structure and each of the second insulation structures, wherein lower surfaces of all the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the merged insulation structure and the gate structure are coplanar with each other, wherein the first contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the first region, and wherein the second contact plug and one of the second insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the second regions.
Marella and Zhu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include a plurality of first insulation structures extending in the second direction in parallel with the gate structure formed in the first region, the first insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the first region, respectively; a plurality of second insulation structures extending in the second direction in parallel with the gate structure formed in the second region, the second insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the second region, respectively, wherein the gate structure is formed with only one each being formed between two adjacent ones of the merged insulation structures, a first contact plug between the gate structure and each of the first insulation structures; a second contact plug between the gate structure and each of the second insulation structures, wherein lower surfaces of all the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the merged insulation structure and the gate structure are coplanar with each other, wherein the first contact plug and one of the first insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the first region, and wherein the second contact plug and one of the second insulation structures are sequentially disposed from each of both sidewalls of the gate structure on the active fins in the second regions, as taught by Zhu, in order to provide isolation section electrically isolating first FinFET and second FinFET using process steps including planarization, 
Zhu does not explicitly teach wherein the first insulation structures include a first material and the second insulation structures include a second material different from the first material.
Zhu’626 teaches wherein the first insulation structures include a first material (70, silicon nitride) and the second insulation structures include a second material (80, silicon glass) different from the first material (see Zhu’626, FIG. 8B, [0123]).
Marella and Zhu’626 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Zhu’626 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to Marella to include wherein the first insulation structures include a first material and the second insulation structures include a second material different from the first material, as taught by Zhu’0626, in order to enhance performance of MOSFET (see Zhu’626, [0002]-[0004]).
Regarding claim 16, Marella in view of Liaw, Zhu and Zhu’626 teaches the device of claim 15.
Zhu teaches a first impurity region (1026) doped with p-type impurities between the gate structure and each of the first insulation structures, wherein the first contact plug (1048) contacts the first impurity region (see Zhu, FIG. 21, [0048]), with the same 
Zhu teaches a second impurity region (1032) doped with n-type impurities between the gate structure and each of the second insulation structures, wherein the second contact plug (1048) contacts the second impurity region (see Zhu, FIG. 21, [0051]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 17, Marella in view of Liaw, Zhu and Zhu’626 teaches the device of claim 16.
Zhu teaches wherein upper surfaces of contact plugs (1048) are coplanar with insulation structure (1046, 1003) and gate structure (including gate electrode 1040) (see Zhu, FIG. 21, [0059]-[0060]). Thus Zhu teaches wherein upper surfaces of the first and second contact plugs are coplanar with the upper surfaces of the first and second insulation structures and the gate structure, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 18, Marella in view of Liaw, Zhu and Zhu’626 teaches the device of claim 16.
Zhu teaches wherein active fin (F) includes a recess between insulation structure (1046, 1003) and gate structure (including gate electrode 1040), and epitaxial pattern serving as impurity region (1026 or 1032) formed in the recess (see Zhu, FIG. 21, [0047]-[0051]). Thus Zhu teaches wherein each of the active fins includes a first recess between each of first insulation structures and the gate structure, and a first epitaxial pattern serving as the first impurity region is formed in the first recess, and wherein 
Regarding claim 20, Marella in view of Liaw, Zhu and Zhu’626 teaches the device of claim 15.
Zhu teaches first spacers (1038) including a first material on sidewalls of the gate structure (including gate electrode 1040); and second spacers (1038) including a second material substantially the same as the first material on sidewalls of the first insulation structures (1046) (see Zhu, FIGS. 17-21, [0055]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15, and to construct the gate structure with gate replacement process (see Zhu, [0053]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Liaw, Zhu and Zhu’626, and further in view of Yuan (US 2012/0139062).
Regarding claim 19, Marella in view of Liaw, Zhu and Zhu’626 teaches the device of claim 15.
Marella Liaw, Zhu and Zhu’626 do not explicitly disclose or teach wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage.
Yuan teaches wherein the gate structure includes a gate insulation pattern (11), a conductive pattern (12), an electrode pattern (13) and a hard mask (14) sequentially 
Marella and Yuan are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Yuan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage, as taught by Yuan, in order to form a functioning gate structure and use the hard mask to protect further etching process steps (see Yuan, [0071], [0078]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811                                                                                                                                                                                                        /CUONG Q NGUYEN/Primary Examiner, Art Unit 2811